Whitfield, C. J\,
delivered the opinion of the court.
The recent act of the legislature (Laws 1902, p. 127) repealed absolutely all of the act of 1900 (Laws 1900, p. 91), upon which this petition for mandamus was based. The sole and exclusive basis for this mandamus has, therefore, by the legislature, been absolutely removed. The necessary result of this legislation is that the judgment in this case must be reversed, and the petition dismissed, at the cost of the appellees, and it is so ordered.

Reversed.